Citation Nr: 1643743	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-44 899	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to September 1976.

This matter comes before the Board of Veterans' appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this appeal has since been assumed by the RO in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in February 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Since September 30, 2009, the date of the Veteran's claim for an increased disability rating for bilateral hearing loss, his hearing loss has been manifested by hearing impairment no worse than auditory acuity Level II in the right ear, and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in October 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  The Board further observes that this case was remanded in February 2014 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in April 2014.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Rating for Bilateral Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85 (b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85 (d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85 (e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Service connected for bilateral hearing loss has been established with a noncompensable disability rating.   The Veteran asserts that his bilateral hearing loss is more disabling than reflected by the currently assigned noncompensable disability rating.  

At the outset, the Board notes that no medical evidence pertaining to the Veteran's hearing loss is of record for the year prior to his submitting the claim for an increased disability rating.  

A VA examination report dated in November 2009 shows that the Veteran, in pertinent part,  reported that had a history of noise exposure in service and ongoing bilateral hearing loss since then.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
60
55
51
LEFT
30
60
65
55
53

Speech discrimination scores were 94 percent correct in the right ear and 90 percent correct in the left ear.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss.  The examiner added that there were significant effects on occupation manifested by hearing difficulty, but no effects on usual daily activities.

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level I hearing acuity in the better ear and level II hearing acuity in the poorer ear results in a noncompensable disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A private audiology report from Harris Hearing Centers, dated October 21, 2009, shows that puretone thresholds, in decibels, was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
50
60
46.25
LEFT
30
55
60
60
51.25

Speech discrimination scores were not provided in the report.  Because speech discrimination scores were not provided, and the examining physician did not certify that use of speech discrimination test is not appropriate; and because the Veteran's hearing loss does not meet the definition of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 3.86, the findings would not have met the standard for assignment of Roman numerals using Table VIa.  Regardless, the Board notes that using that table, the level of the Veteran's hearing loss would be assigned Level II hearing in the right ear and Level III hearing in the left ear.  Even in consideration of these higher levels of hearing loss, Level II hearing acuity in the better ear and Level III hearing acuity in the poorer ear still results in a noncompensable disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  

A VA examination report dated in January 2011 shows that physical examination of the Veteran revealed puretone thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
55
50
47.5
LEFT
35
60
65
60
55
Speech discrimination scores were 86 percent correct in the right ear and of 92 percent correct in the left ear.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss in the left ear and normal to moderate bilateral sensorineural hearing loss in the right ear.  The examiner added that there were significant effects on occupation manifested by hearing difficulty, but no effects on usual daily activities.

Application of the above audiogram results to Table VI reveals Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level I hearing acuity in the better ear and level II hearing acuity in the poorer ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A VA examination report dated in April 2014 shows that the Veteran reported great difficulty hearing when a speaker is not facing him.  He added that he would have difficulty hearing his grandson, difficulty hearing in classroom settings, and difficulty hearing customers in his work setting.  Physical examination revealed puretone thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
55
50
46
LEFT
35
60
65
60
55

Speech discrimination scores were 92 percent correct in the right ear and of 86 percent correct in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level I hearing acuity in the better ear and level II hearing acuity in the poorer ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

Additional VA treatment records are available and document continued treatment for hearing loss, to include the prescribing of hearing aids, however, further audiology scores are not a part of those records.  

In light of the above, considering the level of the Veteran's disability over the entirety of the claim period, audiological evaluations reflect that his hearing loss has generally been manifested by level I hearing acuity in the better ear and level II hearing acuity in the poorer ear, which results in a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Even affording the Veteran the benefit of the doubt on his October 2009 private evaluation and assigning higher hearing acuity scores using Table VIa, his hearing is still assigned a noncompensable disability rating for Level II hearing acuity in the better ear and Level III acuity in the poorer ear.   Consequently, the Board finds that the Veteran's bilateral hearing loss cannot be rated as noncompensable for any period on appeal.  

This determination is based upon consideration of applicable rating provisions.  The Board also notes that the foregoing VA examination reports specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such effects as inability to discern conversations in a loud environments, difficulty hearing in a classroom or work setting.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable rating.  See Lendenmann, 3 Vet. App. at 349.
Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In the present matter, the Board finds that the Veteran's symptoms are adequately described by the established schedular criteria.  Specifically, they note that the Veteran experiences frustration with hearing while at work, and when speaking with other people.  Such problems do not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis because difficulty hearing is specifically contemplated by the rating criteria.  See 38 C.F.R § 3.321(b)(1).  Further, there is no evidence that the Veteran is unable to obtain or maintain employment due to his bilateral hearing loss, nor is there any evidence of frequent periods of hospitalization.  Therefore, referral for extraschedular consideration is not warranted.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection has been established for posttraumatic stress disorder (PTSD), tinnitus, and impingement syndrome of the left shoulder.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his service-connected bilateral hearing loss.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  As such, referral of this case to the Director, Compensation Service, for extraschedular consideration would not be appropriate.  

In sum, the Veteran's bilateral hearing loss has generally been found to result in no more than level II hearing acuity in the better ear and level III hearing acuity in the poorer ear.  As such, a noncomepnsable disability rating is the maximum allowable rating under the diagnostic criteria.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015).


ORDER

A compensable disability rating for service-connected bilateral hearing loss is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


